

115 HR 5833 IH: Expanding Housing Opportunities for Foster Youth Act of 2018
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5833IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize appropriations for family unification vouchers for rental housing assistance, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Expanding Housing Opportunities for Foster Youth Act of 2018. 2.Congressional findingsThe Congress finds that—
 (1)approximately 21,000 foster youth age out of foster care each year according to the Administration for Children and Families (ACF) of the Department of Health and Human Services;
 (2)more than 1 out of every 4 foster youth who age out of foster care will experience homelessness by age 21, according to survey data from the National Youth in Transition Database compiled by the ACF;
 (3)access to safe, decent, and affordable housing is essential to helping foster youth successfully transition to adulthood;
 (4)foster youth deserve a place to call home without being singled out for harmful requirements like work requirements as a condition of receiving housing assistance;
 (5)the Family Unification Vouchers program of the Department of Housing and Urban Development provides housing assistance for foster youth along with case management, without work requirements; and
 (6)there is insufficient funding for Family Unification Vouchers to serve all foster youth in need. 3.Authorization of funding for Family Unification Vouchers ProgramParagraph (1) of section 8(x) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)(1)) is amended to read as follows:
			
 (1)Increase in budget authorityThe budget authority available under section 5(c) for voucher assistance under section 8(o) is authorized to be increased by $200,000,000 on or after October 1, 2018, and any such sums made available shall remain available until expended..
		